TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 28, 2018



                                      NO. 03-18-00643-CV


                              Michael Bernard Bailey, Appellant

                                              v.

                               Judith Chiawotu Bailey, Appellee




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR


This is an appeal from the judgment signed by the trial court on May 29, 2018. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.